Citation Nr: 1736924	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-26 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1976 to November 1979.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2016, the Board remanded the instant issue, as well as the issue of entitlement to service connection for hypertension, for development of the record.  While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) granted service connection for hypertension.  As that award of service connection constitutes a full grant of the benefit sought on appeal, the Board will not address that issue.

The Board notes that, in August 2017, the Veteran submitted a notice of disagreement with respect to the initial evaluation of hypertension.  The AOJ has responded appropriately to this notice of disagreement.  As such, this differs from the situation in Manlincon v. West, 12 Vet. App. 238 (1999), where VA had not acknowledged a notice of disagreement.  As the RO has acknowledged receipt of the Veteran's notice of disagreement in this case and currently has jurisdiction over that claim, Manlincon is not applicable as to this issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for migraine headaches.  He asserts that they are related to his service-connected hypertension.  Alternatively, his attorney has argued that headaches are related to similar complaints during service, and that the Veteran has experienced headaches continuously since service.  

In April 2017, a VA physician reviewed the record and opined that headaches were not proximately due to or the result of hypertension.  She explained that some people experienced headaches when their blood pressure was elevated, and that had caused doctors and researchers to tie hypertension to headaches; however, she stated that hypertension had not been definitively linked to chronic headaches.  She did not provide an opinion as to whether headaches are directly related to service.  

As noted, the Veteran's attorney has also argued that the current headaches are related to complaints of headaches in service, and that the Veteran has experienced headaches continuously since service.  In that regard, service treatment records do show various complaints of headaches.  An examination should be conducted to address the question of whether the currently diagnosed headaches are related to complaints during service.  

The Board additionally notes that in June 2017, the Veteran's attorney submitted an article entitled Hypertension and Migraine in the Northern Manhattan Study (Ethnicity & Disease, Vol 26, No 3, Summer 2016), in support of the argument that the Veteran has migraine headaches that are related to his now service-connected hypertension.  As the VA physician who reviewed the file in April 2017 premised her opinion in part on the idea that hypertension and headaches had not been definitively linked, the examiner should be asked to review these materials and provide an addendum opinion regarding this question.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of the Veteran's headaches.  The examiner should be provided access to the electronic claims file record, and the examination report should specify that the record was reviewed in conjunction with the examination.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

Any and all studies, tests and evaluations (to include nerve conduction studies) deemed necessary by the examiner should be performed.   

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disability had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disability was caused or aggravated (worsened beyond normal progression) by the Veteran's service-connected hypertension.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, to include the treatise article Hypertension and Migraine in the Northern Manhattan Study (Ethnicity & Disease, Vol 26, No 3, Summer 2016), submitted by the Veteran's attorney.  The examiner should also address the Veteran's contentions that he has experienced headaches continuously since service.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Review the examination report for compliance with the Board's remand directives, to include the specific questions posed.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

